EXAMINERS AMENDMENT AND REASONS FOR ALLOWANCE
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	  An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner's amendment was given in a telephone interview with Mr. Roth O’Rourke on September  01, 2022.
3.  	The application has been amended as follows:
 	In the claims:
Claims 1-15 (Original).
Claim 16 (currently amended):
 	 A method, comprising:
 	detecting if a corner of a dual in line memory module (DIMM) is properly inserted into a DIMM socket by detecting whether an open or closed state exists in a circuit comprising circuit elements formed in the DIMM socket;
 	wherein the circuit elements comprise a first circuit element that is embedded in a latch of the DIMM socket and a second circuit element that is embedded in a housing of the DIMM socket.	
Claim 17  (canceled).
Claim 18 (currently amended):
The method of claim 16, wherein the first circuit element is embedded in an ejector of the latch.
Claims 19-20 (Original).
4. 	 Claims 1-16 and 18-20 are allowed.
5.  	The following is an examiner's statement of reasons for allowance: None of prior art teaches or suggests an apparatus, comprising a dual-in line memory module (DIMM) socket comprising a first electrical circuit component embedded in a latch of the DIMM socket, a first exposed electrical contact of he first electrical circuit component contact or not contact a second exposed electrical contact of a second electrical circuit component embedded in a housing of the socket to determine a DIMM being or not being properly inserted into the DIMM socket.
6. 	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, RIYAMI ABDULLAH A  can be reached on 571-270--3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree).
 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUONG  CHI THI NGUYEN/Primary Examiner, Art Unit 2831